Order entered December 5, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00391-CR

                             BILAWAL SHAHZADA, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-59528-N

                                           ORDER
       Before the Court is appellant’s December 1, 2017 third motion for extension of time to

file his brief. We GRANT the motion and ORDER appellant’s brief due on or before December

21, 2017. If appellant’s brief is not filed by December 21, 2017, this appeal will be abated for

the trial court to make findings in accordance with rule of appellate procedure 38.8. See Tex. R.

App. P. 38.8(b)(2).


                                                     /s/   ADA BROWN
                                                           JUSTICE